DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In lines 1 and 2 of claim 1, please amend “A pressure regulating valve for a cupping negative pressure apparatus, characterized in that comprising:” to recite --A pressure regulating valve for a cupping negative pressure apparatus--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation of “when the user loosens the quick-plug screw cap, the negative pressure communication hole of the pressure regulating valve body is capable of communicating with the suction and discharge communication holes of the quick-plug screw cap for performing negative pressure suction and release massage” positively recites “the user”.  Please amend the claim accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following limitations are indefinite:
“rotating the pressure regulating valve screw cap to adjust an air flow amount in the pressure regulating valve body in order to adjust action of negative pressure force”, 
“rotating the quick-plug screw cap to adjust whether the negative pressure communication hole being communicated or plugged” and 
“air being sucked in from the negative pressure communication hole passing through the filter cotton and essential oil and body grease in the air being adsorbed by the filter cotton before the air being discharged to prevent suction from being impaired” 
Each of these limitations are reciting process steps within an apparatus claim.  See MPEP 2173.05(p) which states that:
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011)
	The Examiner recommends reciting each of these limitations in a functional manner.

	Regarding claim 1, the limitation of “the quick-plug screw cap being not required to be removed to avoid getting lost” is indefinite.  It is not clear what the scope of this limitation is intended to provide to the claim.  It appears that the Applicant may be intending to claim that the quick-plug screw cap is removable, but is not clear.  Please amend the claim accordingly.
	Regarding claim 2, the limitation of “wherein the pressure regulating valve needs to be connected in series between the cupping negative pressure apparatus and a negative pressure cup during use” is indefinite.  It is not clear why the valve “needs to be” connected in series and what this limitation is intended to claim.  The Examiner recommends amending this limitation to either recite “the pressure regulating valve is configured to be connected in series” or “the pressure regulating valve is connected in series”.  Please amend the claim accordingly.
	Also regarding claim 2, the limitation of “the cupping negative pressure apparatus draws the air inside the negative pressure cup out through the pressure regulating valve to generate a negative pressure, and a magnitude of negative pressure force inside the negative pressure cup can be controlled by rotating the pressure regulating valve screw cap” is indefinite in view of MPEP 2173.05(p) for the same reason as for claim 1.  The Examiner recommends amending this claim to instead recite “the cupping negative pressure apparatus is configured to draws the air inside the negative pressure cup…”.  Please amend the claim accordingly.
	Regarding claim 3, the limitation of “the pressure regulating valve screw cap is loosened to make the metal screw structure to rotate upward slowly to expose the nut pressure relief holes of the metal nut structure, and to allow a small amount of air to flow to reach inside the pressure regulating valve body from the nut pressure relief holes in order to affect a negative pressure force of the cupping negative pressure apparatus to draw air out from the negative pressure cup” is indefinite in view of MPEP 2173.05(p) for the same reason as for claim 1.  Please amend this claim language in a functional manner.
	Regarding claim 5, the limitation of “the pressure regulating valve screw cap is rotated downward to abut against the screw cap retaining ring until unable to be rotated downward anymore, so that the pressure regulating valve screw cap is rotated within a limited range to adjust the negative pressure force” is indefinite in view of MPEP 2173.05(p) for the same reason as for claim 1.  Please amend this claim language in a functional manner.
	Regarding claim 6, the limitation of “and air is buffered after circulating from a gap between the muffler cover and the pressure regulating valve screw cap to the space between the muffler cover and the muffler cover assembly seat, and then the air flows to the nut pressure relief holes of the metal nut structure of an innermost layer of the pressure regulating valve body to reduce air noise generated by rapid circulation of air when negative pressure is relieved” is indefinite in view of MPEP 2173.05(p) for the same reason as for claim 1.  Please amend this claim language in a functional manner.
	Regarding claim 8, the limitation of “when the user loosens the quick-plug screw cap, the negative pressure communication hole of the pressure regulating valve body is capable of communicating with the suction and discharge communication holes of the quick-plug screw cap for performing negative pressure suction and release massage” is indefinite in view of MPEP 2173.05(p) for the same reason as for claim 1.  Please amend this claim language in a functional manner.
	Regarding claim 9, the limitation of “when the quick-plug screw cap is rotated to the tightest, the quick-plug plug blocks the negative pressure communication hole to achieve the effect of plugging” is indefinite in view of MPEP 2173.05(p) for the same reason as for claim 1.  Please amend this claim language in a functional manner.
	Regarding claim 11, the limitation of “the metal nut structure assembly seat is separated from the pressure regulating valve filter trough, and the pressure regulating valve filter trough is washed with water or the filter cotton is replaced” is indefinite in view of MPEP 2173.05(p) for the same reason as for claim 1.  Please amend this claim language in a functional manner.
	Regarding claim 12, the limitation of “air first passes the filter cotton to adsorb essential oil and body grease, the remaining air passes through the annular holes of the filter cotton fixing cover, and then flows out from the middle to achieve filtering effect” is indefinite in view of MPEP 2173.05(p) for the same reason as for claim 1.  Please amend this claim language in a functional manner.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Lauer (US 2017/0080204) is considered the closest prior art.
Lauer discloses a pressure regulating valve for a cupping negative pressure apparatus, characterized in that comprising: a pressure regulating valve screw cap, a metal screw structure, a muffler cover, a muffler cover assembly seat, a metal nut structure, a pressure regulating valve body, inside the pressure regulating valve body being disposed with a metal nut structure assembly seat, the metal nut structure assembly seat being assembled integrally with the metal nut structure, the pressure regulating valve screw cap being assembled integrally with the metal screw structure, through the metal nut structure and metal screw structure the pressure regulating valve screw cap being rotationally assembled with the pressure regulating valve body, rotating the pressure regulating valve screw cap to adjust an air flow amount in the pressure regulating valve body in order to adjust action of negative pressure force, the muffler cover being assembled with the muffler cover assembly seat to cover retaining ring circulation holes on the metal nut structure assembly seat to reduce air noise generated by air flowing to reach inside the pressure regulating valve body, the quick-plug screw caps being capped on negative pressure communication holes provided on the pressure regulating valve body for functioning as air suction and discharge passages, rotating the quick-plug screw cap to adjust whether the negative pressure communication hole being communicated or plugged, the quick-plug screw cap being not required to be removed to avoid getting lost, but fails to disclose the combination of quick-plug screw caps, a filter cotton and a filter cotton fixing cover, the filter cotton being disposed in a pressure regulating valve filter trough of the pressure regulating valve body and being fixed inside the pressure regulating valve body by the filter cotton fixing cover, air being sucked in from the negative pressure communication hole passing through the filter cotton and essential oil and body grease in the air being adsorbed by the filter cotton before the air being discharged to prevent suction from being impaired.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (WO 2021049701 A1) discloses a scalp cupping device, electronic cupping device system having same, and use method therefor.
Li (CN 112274711 A) discloses a tank therapy device for traditional Chinese medicine physiotherapy.
Gwen (US 2018/0168915) discloses a cupping apparatus.
Nitta (US 2017/0009906) discloses a regulating valve.
Bunge et al. (WO 2010060565 A1) discloses a hydraulic valve assembly having a cartridge insert valve exhibiting a closing element arranged in a pressure equalized manner.
Svedman (US 5,441,490) discloses a transdermal perfusion of fluids.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753